Citation Nr: 0808368	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-10 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to January 11, 2002, 
for a grant of service connection for schizoaffective 
disorder, including on the basis of clear and unmistakable 
error (CUE) in an August 16, 1988, rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran had active service from July 1974 to April 1975 
and from February 1983 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that granted service connection for 
schizoaffective disorder, depressed type, effective January 
11, 2002.  During the pendency of the claim, the veteran 
relocated, and his appeal is now within the jurisdiction of 
the RO in San Juan, the Commonwealth of Puerto Rico.

When this case was before the Board in November 2006, the 
Board observed that in an October 2006 informal hearing 
presentation, the veteran's representative argued that an 
effective date prior to January 11, 2002, was warranted for 
the grant of service connection because there was CUE in the 
rating decision that followed a July 2, 1987, claim for 
compensation or pension.  The rating decision that followed 
the July 1987 claim was rendered on August 16, 1988, and 
granted non-service-connected pension.  It was apparently 
that rating decision which the veteran's representative 
contends was in error.  The Board remanded the claim for 
additional development, including RO consideration of the CUE 
contention in the first instance.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's application to reopen a claim for service-
connection for schizoaffective disorder was received on 
January 11, 2002.

2.  The August 16, 1988 rating decision, that granted non-
service-connected pension, was not undebatably erroneous.


CONCLUSIONS OF LAW

1.  An effective date earlier than January 11, 2002 for the 
grant of service connection for schizoaffective disorder is 
not warranted.  38 U.S.C.A. §§ 5103, 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).

2.  The August 16, 1988 rating decision, that granted non-
service-connected pension, was not the product of CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's schizoaffective disorder claim arises from his 
disagreement with the effective date following the grant of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, as to 
the CUE aspect of his appeal, Court has held that VA's duties 
to notify and assist are not applicable.  See Sorakubo v. 
Principi, 16 Vet. App. 120; 122 (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001) (en banc).  

With respect to his earlier effective date claim, the duty to 
assist the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained VA and private medical 
records.  The appellant was afforded a VA medical examination 
in May 2003.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  See 38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. 
West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 
Vet.App. 377 (1999).  While the VA should broadly interpret 
submissions from a veteran, it is not required to conjure up 
issues not specifically raised.  Brannon v. West, 12 Vet. 
App. 32 (1998).  

A December 1976 Board decision denied service connection for 
a nervous disorder.  The veteran submitted another claim for 
service connection for a nervous disorder in October 1984.  
In a November 1984 rating decision, the RO referred to the 
final Board decision and denied service connection for a 
nervous disorder.  

In February 1987, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, on which 
he identified several conditions, including schizophrenia - 
paranoia.  In March 1987 correspondence, the RO informed the 
veteran that service connection for a nervous condition was 
previously denied.  He needed to submit new and material 
evidence to have the claim reconsidered.  If he was claiming 
non-service-connected pension, he would need to submit an 
enclosed VA Form 21-527, Income - Net Worth and Employment 
Statement.  The veteran submitted a completed VA Form 21-527 
later that month.  He did not submit or attempt to submit new 
and material evidence to reopen a claim for service 
connection for a nervous disorder.  Hence, his claim for 
service connection was abandoned.  See 38 C.F.R. § 3.158.

The veteran submitted his current application to reopen the 
claim for service connection for a mental disorder on January 
11, 2002.  This claim led to the April 2003 rating decision 
that granted service connection for schizoaffective disorder.  
The April 2003 rating decision assigned an effective date for 
service connection of January 11, 2002.

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than 
January 11, 2002, is not warranted.  The provisions of 38 
C.F.R. § 3.400(a) specifically provide that the effective 
date of an award of compensation, based on a claim reopened 
after final disallowance, will be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
The record contains no document dated after the veteran's 
October 1984 claim and prior to the veteran's January 11, 
2002, claim that constitutes a formal or informal claim of 
service connection for schizoaffective disorder.  The veteran 
abandoned his February 1987 application to reopen a claim for 
service connection for a psychiatric disorder by failing to 
submit the requested new and material evidence.  See 
38 C.F.R. § 3.158.  By filing the VA Form 21-527, he 
indicated that he was seeking non-service-connected pension, 
not service connection for a psychiatric disorder.  See 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  There is no 
other evidence or statement dated between the veteran's 
October 1984 claim and his January 11, 2002, claim that can 
be construed as an earlier original formal or informal 
application to reopen his claim for service connection for a 
nervous disorder.

Thus, the Board finds that an effective date prior to January 
11, 2002, for the grant of service connection for 
schizoaffective disorder is not warranted.

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez, supra, at 
1354, the RO granted the earliest effective date for a grant 
of service connection for schizoaffective disorder that the 
law allows.

The Court has held that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  See 
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) [citing 
Sabonis v. Brown, 6 Vet. App. 426 (1994)].  Since the law is 
dispositive, the claim for an earlier effective date for the 
grant of service connection for schizoaffective disorder must 
be denied.  Sabonis. 

CUE in the August 1988 Rating Decision

The veteran's representative also argues that an effective 
date prior to January 11, 2002, is warranted because there 
was CUE in an August 1988 rating decision that granted non-
service-connected pension.  The representative contends that 
the RO erred by failing to consider entitlement to service 
connection for a nervous condition.  

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and of the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995). 

Turning to the first element of CUE, a review of the evidence 
of record at the time of the August 1988 rating decision 
shows that the correct facts, as they were known at the time, 
were before the adjudicator.  The veteran has not asserted 
otherwise.  Rather, the veteran's representative asserts that 
the August 1988 rating decision incorrectly applied 38 C.F.R. 
§ 3.151 (1988) (claims for disability benefits) by failing to 
adjudicate a June 1988 application to reopen a claim for 
service connection for a nervous disorder.  

A review of the record reflects that the veteran's did not 
claim service connection for a nervous disorder in June 1988.  

The veteran's June 1988 VA Form 21-527, Income - Net Worth 
and Employment Statement, did not assert entitlement to 
service connection for any condition.  At the time of the 
August 1988 rating decision granting non-service-connected 
pension, the veteran made no contention that the RO had 
ignored any service connection claim.  In fact, he made no 
such contentions until nearly 20 years later.  These facts 
are significant because they show that in June 1988 he had no 
intention of raising a claim from service connection.  

In view of the foregoing, the Board determines that the 
August 1988 rating decision granting non-service-connected 
pension, but not adjudicating a claim for service connection 
for a nervous disorder, was not an "undebatable" error.  
Russell, 3 Vet. App. at 313 (defining CUE as an error that is 
"undebatable," in that "reasonable minds could only 
conclude that the original decision was fatally flawed").  
As the August 1988 rating decision was supported by the 
evidence and law then of record, it was not the product of 
CUE.

In light of the above, the Board finds that the veteran has 
failed to establish a valid claim of CUE, and thus his claim 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 8 Vet. App. at 96; Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).


ORDER

An effective date prior to January 11, 2002, for a grant of 
service connection for schizoaffective disorder is denied.

The August 16, 1988 rating decision, that granted non-
service-connected pension, was not the product of CUE, and 
thus the veteran's appeal is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


